DETAILED ACTION
Claims 21-36 are pending in the instant application, Applicant canceling claims 1-20 and adding claims 21-36. As Applicant cancelled claims 1-20, all previous rejections of those claims are therefore withdrawn.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 21-36 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 21 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 21 by:
using a machine learning model to determine a set of priorities corresponding to a set of jobs

These steps are abstract in nature because they are directed towards the mathematical relationships associated with a machine learning model to assess data and return an output. Thus, claim 21 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 21 by:
each job of the set of jobs comprises a defined set of tasks to modify equipment at one or more wellsites

generating a job schedule for the set of jobs, wherein the job schedule is generated using the set of priorities;

These steps are abstract in nature because they are directed towards managing scheduling of personal to perform job tasks associated with a well. Thus, claim 21 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 1 by:
using updates to the set of priorities generated from user interaction with the user interface to update and train the machine learning model for subsequent use in generating priorities for additional jobs.

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as deciding the steps used to train a machine learning model. Thus, claim 21 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims identified further distinct abstract ideas of:
the set of priorities is used to rank the set of jobs in an order that is used to assign resources to the set of jobs.

the user interface is further configured to present the job schedule with a set of client confirmation probabilities corresponding to the set of jobs.

These steps are abstract in nature because they are directed towards the Certain Methods of Organizing Human Activity and the Mental Processes of assessing customer support for the proposed schedule and assessing issues and solutions to those issues associated with the new schedule.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 21 are:
A method implemented by at least one data processor having processor-implemented instructions, the method comprising:

presenting a user interface that includes the job schedule, wherein the user interface is further configured to enable a user to update the job schedule and update the set of priorities corresponding to the set of jobs of the job schedule;

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 21 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
a server with a memory coupled to a processor;

the memory comprising an operations framework, wherein the operations framework executes on the processor, uses the memory, and is configured for:

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 21 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 84-89 and fig. 2.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 21 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 21 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.
As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f).

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 21-36 are not patent eligible under the Alice/Mayo analysis. 

Claim Rejections - 35 USC § 103
Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable Maher, US 2019/0024494, in view of Hildebrand, US 2015/0294258.

NOTE: Bold text is unamended claim language
 Bold underlined text is amended claim language.

AS TO CLAIM 21 
A method implemented by at least one data processor having processor-implemented instructions, the method comprising:
Maher (figs 2, 8.1, and 8.2) teaches a computer embodiment.

using a machine learning model to determine a set of priorities corresponding to a set of jobs, wherein each job of the set of jobs comprises a defined set of tasks to modify equipment at one or more wellsites;
generating a job schedule for the set of jobs, wherein the job schedule is generated using the set of priorities;
Maher (paragraphs 36 and 70) teaches concerning a machine learning engine and machine learning model. Maher (paragraphs 19 and 32) teaches concerning optimization of production operations and management of said operations. This is the functional equivalent of the set of jobs of the instant application, and is further taught by Hildebrand (paragraphs 40 and 46).

presenting a user interface that includes the job schedule, wherein the user interface is further configured to enable a user to update the job schedule and update the set of priorities corresponding to the set of jobs of the job schedule;
Maher (figure 2) teaches concerning a user interface, and (paragraph 32) teaches concerning scheduling tasks needed for operation of a wellhead.  These tasks are also further taught by Hildebrand (paragraphs 40 and 46).

using updates to the set of priorities generated from user interaction with the user interface to update and train the machine learning model for subsequent use in generating priorities for additional jobs.
Maher (paragraphs 26, 36, and 42) teaches concerning training the machine learning model based upon previous data.

STATEMENT CONCERNING THE COMBINATION:
Maher is directed towards predicting the output of an operating petrochemical wellhead. Hildebrand is directed towards managing the operation of such a wellhead. As such, they are complementary arts because the predictions of Maher are predicated upon the operations as taught by Hildebrand. Combining the teachings of Maher and Hildebrand yield the predictable result of an optimized production of future wellhead operation.
It would be obvious to one skilled in the art at the time of the invention to combine the teachings of Maher with those of Hildebrand.  The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

AS TO CLAIM 22 (of 21) 
wherein: the set of priorities is used to rank the set of jobs in an order that is used to assign resources to the set of jobs.
Hildebrand (paragraph 47)

AS TO CLAIM 23 (of 21) 
wherein: the machine learning model determines a priority for a given job based on features of the given job.
Maher (paragraphs 36 and 70) teaches concerning a machine learning engine and machine learning model. Maher (paragraphs 19 and 32) teaches concerning optimization of production operations and management of said operations. This is the functional equivalent of the set of jobs of the instant application, and is further taught by Hildebrand (paragraphs 40 and 46).

AS TO CLAIM 24 (of 23) 
wherein: the features are selected from the group consisting of an identifier of the given job, a resource for the given job, at least one wellsite involved with the given job, oilfield equipment affected by the given job, value of any contracts associated with the given job, costs associated with the given job, well data, and root cause data associated with the given job.
Hildebrand (paragraph 42-43) teaches concerning assessing costs associated with a job at a wellhead.

AS TO CLAIM 25 (of 23) 
wherein: the machine learning model comprises a neural network configured to input the features of the given job and output the priority for the given job.
Maher (paragraph 58) teaches concerning the sue of a neural network to act as the machine learning model.

AS TO CLAIM 26 (of 23) 
wherein: the machine learning model is updated by backpropagation to update weights of nodes in the machine learning model according to the updates to the set of priorities.
Maher (paragraphs 47-50 and fig 4.1) teaches concerning a feedback loop concerning training a machine learning model, thus backpropagating learning into the model.

AS TO CLAIM 27 (of 21) 
wherein: the user interface is further configured to present the job schedule with a set of client confirmation probabilities corresponding to the set of jobs.
Hildebrand (paragraph 29) teaches an individual rejecting, approving, replacing, or modifying any task changes calculated by the system. The claim elements are construed as claims have been construed as relating to the mere presentation of an additional set of parameters (i.e., client confirmation probabilities) associated with the jobs on a display. As such, the teachings of Hildebrand are sufficient evidence that one having ordinary skill in the art would understand that the system can be modified to have it estimate the probability of such an outcome directly via the techniques already disclosed.

AS TO CLAIM 28 (of 27) 
wherein: the set of client confirmation probabilities is based on resources available for the set of jobs.
Maher (paragraphs 26 and 47)

AS TO CLAIM 29 (of 27) 
wherein: the set of client confirmation probabilities is based on historical data for a respective client.
Maher (paragraphs 26 and 47)

AS TO CLAIM 30 (of 21) 
wherein: the set of jobs addresses issues in at least one well, and the set of jobs employs resources that address the issues.
Maher (paragraphs 26 and 47)

AS TO CLAIMS 31-36 
The claims recite elements substantially similar to those recited in claims 21-30. Thus, the art and rationale of claims 21-30 applies. 

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are moot in light of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623